Citation Nr: 1223051	
Decision Date: 07/03/12    Archive Date: 07/13/12	

DOCKET NO.  07-25 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a low back disability, claimed as lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had active duty for training from June 18 to December 11, 1980, in addition to active military service from July 2004 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a rating decision of April 1999, the RO denied entitlement to service connection for a left knee disability.  The Veteran voiced no disagreement with that determination, which has now become final.  Since the time of the April 1999 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence new, but not material, and the current appeal ensued.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

In correspondence of April 2012, the Veteran was informed that, inasmuch as the Veterans Law Judge who had conducted his previous hearing in October 2009 was no longer available to consider his appeal, he was being given the opportunity for an additional hearing before a different Veterans Law Judge.  In correspondence of early May 2012, the Veteran indicated that he did, in fact, wish an additional hearing before a different Veterans Law Judge at the Regional Office (RO) located in Boston, Massachusetts.  That hearing should be scheduled.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to schedule the Veteran for a hearing before a traveling Veterans Law Judge at the RO located in Boston, Massachusetts.  A copy of the letter scheduling the Veteran for that hearing should be included in the Veteran's claims folder.

Following completion of the above action, the Veteran's claims folder, if in order, should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



